Matter of Baker v Baker (2014 NY Slip Op 08333)





Matter of Baker v Baker


2014 NY Slip Op 08333


Decided on November 26, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 26, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
SHERI S. ROMAN
ROBERT J. MILLER
JOSEPH J. MALTESE, JJ.


2013-11129
 (Docket No. F-5494-10)

[*1]In the Matter of Carolann Baker, respondent,
vChristopher Baker, appellant.


Alex Smith, Middletown, N.Y., for appellant.
Marsha E. Koretzky, Goshen, N.Y., attorney for the child.

DECISION & ORDER
Appeal from an order of the Family Court, Orange County (Debra J. Kiedaisch, J.), dated November 25, 2013. The order denied Christopher Baker's motion to vacate a prior order of filiation of that court and a prior order of support of that court, and granted Carolann Baker's cross motion for an award of an attorney's fee.
ORDERED that the order dated November 25, 2013, is affirmed, without costs or disbursements.
The appellant moved to vacate an order of filiation and a related order of support on the ground that his admission to paternity of the subject child was invalid. The Family Court properly denied the motion. Contrary to his contention, the appellant was properly advised of his statutory rights, and nothing in the record indicates that his admission to paternity of the subject child was anything other than knowing and voluntary (see Matter of Lorna D. v Colin Anderson A., 21 AD3d 1030; Matter of Maldonado v Reyes, 2 AD3d 526; Matter of Sidoti v Velez, 278 AD2d 498; Matter of McLeod v Emanuel, 268 AD2d 434).
The appellant's remaining contentions are without merit.
MASTRO, J.P., ROMAN, MILLER and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court